Citation Nr: 1002885	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-34 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for a bladder 
condition.

3.  Entitlement to service connection for a low back 
condition.

4.  Entitlement to service connection for arthritis of the 
hip and knees.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis


INTRODUCTION

The Veteran served on active duty from January 1967 to 
September 1967.

The matter of entitlement to service connection for 
hypertension comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).  The remaining matters 
come before the Board on appeal of a November 2005 rating 
decision.

In August 2009, the Veteran, accompanied by his 
representative, appeared at a videoconference hearing held 
before the below-signed Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has filed claims of entitlement to service 
connection.  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. 
West, 12  Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 
(2009).  

As an initial matter, the Board observes that the Veteran has 
only received notice as to how VA determines disability 
ratings and sets effective dates in regard to his claim for 
service connection for hypertension.  While this case is in 
remand status, the Veteran should receive notice in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), in regard to his other claims.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist veterans in the development of their claims.  As 
part of the duty to assist, VA is responsible for gathering 
all pertinent records of VA treatment.  38 U.S.C.A § 
5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(Observing that any VA treatment records that have been 
generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered).  Under the VCAA, VA also has a duty to 
make reasonable efforts to obtain relevant, identified 
records from private doctors and hospitals.  The claims file 
suggests that the RO has not obtained all relevant records.  

Specifically, the Veteran's records of VA medical center 
(VAMC) treatment associated with the claims file begin with a 
January 2005 treatment note that states the Veteran was 
"referred" for treatment and indicates current diagnoses of 
diabetes and hypertension.  The treatment note did not 
indicate whether the Veteran was referred by another VAMC or 
by a private physician and did not reflect how long he had 
carried the two diagnoses.  Elsewhere in the claims file are 
references to an August 1993 VA x-ray examination of his 
feet, to a 1985 fall and back surgery, 2007 treatment at 
Providence Hospital, and a December 2004 accident (a January 
2005 treatment note states that the Veteran was told to 
provide a letter from a medical professional about the 
accident to VA, his employer, prior to returning to work).  
Collectively, these references indicate that there are 
outstanding records of VA and private medical treatment, 
pertinent to the claims on appeal, and not yet affiliated 
with the claims file.  The RO must attempt to locate these, 
and any other relevant, records.

In regard to the Veteran's claim for service connection for 
posttraumatic stress disorder (PTSD), the Board notes that 
service connection for PTSD requires a current medical 
diagnosis, medical evidence of a nexus between current 
symptomatology and the specific claimed in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor actually occurred (unless the evidence shows that 
the veteran participated in combat and the stressor is combat 
related).  38 C.F.R. 3.304(f) (2009).  In this case, the 
Veteran has repeatedly reported one stressor -having been 
harassed and threatened, to include being pushed down a 
flight of stairs, on the U.S.S. Delta- and, at the August 
2009 hearing, he stated that this harassment was due to 
having witnessed a rape.  A September 2006 VA Medical Center 
(VAMC) treatment note reflects that the Veteran also reported 
being a Vietnam combat Veteran who witnessed an ammunition 
dump explode and being subject to incoming fire.

With regard to in-service stressors, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
Veteran "engaged in combat with the enemy." 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(d).  If it is determined through 
military citation or other supportive evidence that a Veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the Veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary. 38 
C.F.R. § 3.304(f).  However, where a determination is made 
that the Veteran did not "engage in combat with the enemy," 
the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
service records or other statements as to the occurrence of 
the claimed stressor. See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994). 

In the November 2005 rating decision, the RO noted that there 
was insufficient evidence to confirm whether or not the 
Veteran was engaged in combat.  Although the record reflects 
that the RO submitted an inquiry for the U.S.S. Delta deck 
logs, and found them negative for any mention of the Veteran, 
there is no indication that it attempted to verify whether or 
not the vessel was involved in any combat missions.  Because 
the claim remains open, the Veteran may submit any other 
information towards substantiation of any claimed stressors.  
After any additional information has been submitted, the 
RO/AMC should make a specific finding as to whether or not 
the Veteran was engaged in combat within the meaning of 38 
U.S.C.A. § 1154(b), 38 C.F.R. 3.304(d).

In addition to obtaining any additional identified records, 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The claims file does not reflect that the Veteran has been 
afforded a VA examination for PTSD.  However, he has been 
diagnosed as having PTSD due to his time in service by two 
(2) private psychologists in July 2006 and November 2005, and 
his current VA mental health treatment records reflect 
diagnoses of PTSD and depression.  The Board also observes 
that the Veteran had been prior diagnosed by VA physicians as 
having an anxiety disorder and a depressive disorder.  His 
service treatment records show that he was discharged for a 
"passive dependent personality with chronic enuresis," 
which was observed to have existed prior to entry.    

As the record indicates that the Veteran experiences a 
depressive disorder, in conjunction with PTSD symptoms, and 
has experienced an anxiety disorder, and that some symptoms 
of a mental disorder may have been present during his 
military service, a VA mental disorders examination is 
necessary to determine if the Veteran has any current mental 
disorder related to service.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (Noting that "multiple medical diagnoses 
or diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims.").

In regard to the Veteran's claims of entitlement to service 
connection for diabetes and hypertension, as noted above, 
some medical records pertaining to this condition appear to 
be missing from the record.  Although the Veteran claimed 
service connection for diabetes mellitus secondary to Agent 
Orange exposure, and there is no indication in the record 
that the Veteran came into contact with Agent Orange during 
service (as required by the provisions of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.309(e) (2009)), the Board notes that he may 
still, under applicable laws and regulations, show service 
connection on a non-presumptive basis, from disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
The Board also observes that he has submitted a private 
medical opinion, from Columbia Cardiology, dated August 2009 
opining that his hypertension is longstanding and reflecting 
that the Veteran reported a history of hypertension pre-
dating service.  Since certain chronic diseases, such as 
hypertension and diabetes, will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service, 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, and there is 
no evidence indicating when the Veteran was diagnosed with 
these conditions, additional development of this claim also 
is required.  

The Veteran's representative has argued, in regard to the 
claim for a bladder condition, that his entrance examination 
does not reflect any genitourinary disability and that 
veterans are presumed to have entered service in sound health 
condition.  See 38 U.S.C.A. § 1110 (West 2002).  However, 
this presumption is rebuttable by probative evidence to the 
contrary and service treatment records indicate that the 
Veteran informed a medical officer and a chaplain that he had 
experienced a bladder condition since the age of thirteen 
(13).  


Conversely, the Veteran has submitted a July 2009 statement 
from a private physician stating review of his military 
medical records and opining that the bladder condition began 
during service.  The Board observes that service treatment 
notes also reflect that the condition improved 
intermittently, but worsened during service, after boot camp.  

While this case is in remand status, the Veteran should be 
provided with notice of the elements necessary to 
substantiate a claim of service connection on an 
aggravational basis.  Since in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court held that, in order for an 
examination to be provided, the record must only meet the low 
threshold of "indicat[ing]" that there "may" be a nexus 
between a current disability and service, an examination is 
necessary.  

The Veteran's other claims include entitlement to service 
connection for a low back condition and arthritis of the hip 
and knees on the basis that he suffered injuries to these 
areas when he was pushed down a flight of stairs in service.  
The record reflects that the Veteran was examined during 
service in July 1967 and was noted as having a back that was 
tender over the lumbar spine; the note also indicates that he 
had "back pain a while back" and attributed that occurrence 
to a sagging bed.  The Veteran has a current diagnosis of 
degenerative joint disease of the lumbar spine and a private 
physician has opined, in July 2007 and August 2009, that this 
condition, with radiation to his hip, is a result of an 
injury sustained during service.  A February 2008 treatment 
note reflects a history of osteoarthritis and notes that the 
hip pain radiates to the knee.  A VA provider noted in June 
2008 that a hip anomaly observed by x-ray was "likely a 
result of injury from a fall obtained years ago while in 
service."  As this evidence also meets the low threshold 
described in McLendon, and the Veteran has presented medical 
evidence that he has back, hip, knee conditions that are 
related, and he has claimed these conditions result from the 
same alleged in-service event, an examination is warranted 
for these remaining conditions.  




Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO/AMC must provide the Veteran 
with notice of the elements of a claim 
of service connection based on 
aggravation -specifically in regard to 
a mental disorder and a bladder 
condition- and, in so doing, ensure 
that the Veteran has been provided with 
notice that meets the requirements of 
Dingess (cited to above) as to the 
assignment of disability ratings and 
effective dates.  

2.  The RO/AMC must also:

a.  Ascertain if the Veteran has 
received any VA, non-VA, or other 
medical treatment, pertinent to 
any of the claims on appeal, that 
is not evidenced by the current 
record - to specifically include, 
but not limited to, records from 
any 1985 treatment of a back 
condition or a January 2005 
accident and records from the 
Providence Hospital.  The Veteran 
should be provided with the 
necessary authorizations for the 
release of any private treatment 
records not currently on file.  
The RO/AMC should then obtain 
these private records, as well as 
any other pertinent records (to 
include, but not limited to, 
records of any VA treatment prior 
to 2005, and any medical letters 
associated with the Veteran's 
employment), and associate them 
with the claims folder.  If VA is 
unsuccessful in obtaining any 
medical records identified by the 
Veteran, it must inform him and 
provide him an opportunity to 
submit copies of the outstanding 
medical records.  

b.  Afford the Veteran an 
additional opportunity to submit 
any information that is not 
evidenced by the current record, 
as to his claimed stressors.

3.  After the passage of a reasonable 
amount of time or upon the Veteran's 
response, the RO/AMC will submit an 
additional request to the National 
Archives and Records Administration to 
research the Veteran's reported combat 
stressors to determine whether or not the 
U.S.S. Delta was involved in any such 
incidents during the term of the 
Veteran's service - the RO/AMC must 
associate all stressor verification 
research with the claims file.  If the 
Veteran provides more specific 
information (within 60 day time frame) as 
to the fire attacks he mentioned to VA 
mental health providers, the RO/AMC will 
specifically request research of such 
attacks.  

4.  After the above stressor research has 
been conducted, the RO/AMC will afford 
the Veteran a mental disorders 
examination, to determine whether he 
meets the criteria for a diagnosis of any 
mental disorder, to include PTSD, and if 
so, whether the disorder is the result of 
an in-service stressor or was aggravated 
by service.  The following considerations 
will govern the examination:  

a.  The Veteran's claims file, 
to include a complete copy of 
this remand, must be provided 
to the physician designated to 
examine the Veteran, and the 
examination report or an 
addendum, should reflect 
consideration of the file.  

b.  The examiner must respond 
to the inquiry as to whether 
the Veteran's PTSD is a result 
of his service and if so, 
specify the stressor or 
stressors underlying such 
diagnosis in accordance with 
applicable diagnostic criteria.  
If the examiner cannot respond 
to this inquiry without resort 
to speculation, he or she 
should so state.  

5.  With regard to the hypertension and 
diabetes mellitus, after any additional 
treatment records have been associated 
with the claims file, the RO/AMC must 
examine all of the evidence obtained, 
both prior to and after the current 
remand, and determine if the Veteran 
should be afforded a VA examination to 
ascertain whether either condition is 
related to service.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2002 

6.  In regard to the claims for service 
connection for arthritis of the hip and 
knees, and for a low back condition, the 
RO must schedule the Veteran for an 
examination at an appropriate VA facility 
with a health care provider of suitable 
background and experience to determine 
the existence of any current spinal 
and/or joint disorders and whether any 
such disabilities are related to, or an 
incident of, his active duty service.  
The following considerations will govern 
the examination:  

a.	The entire claims folder and a 
copy of this remand must be made 
available to the examiner and the 
report must reflect review of 
pertinent material, to include all 
medical records and the Veteran's 
reports of symptoms, in the claims 
folder. 

b.	After reviewing the claims file, 
the examiner must conduct any 
necessary tests or studies and 
provide findings with respect to any 
diagnosed condition.  The examiner 
should offer an opinion, consistent 
with sound medical principles, as to 
whether it is likely that any such 
disabilities resulted from disease or 
injury incurred in or aggravated by 
service or had its onset in service.  
The examiner should explain whether 
any hip and knee disabilities are 
likely the direct results of an in-
service injury or are the effects of 
any diagnosed back disability.

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state.  All clinical findings should 
be reported in detail and correlated 
to a specific diagnosis.  The report 
prepared must be typed.  

7.  After the above has been completed, 
the RO must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
to the providing physician for 
corrective action.  See 38 C.F.R. § 4.2 
(If the findings on an examination 
report are incomplete, it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes.).  

7.  Thereafter, the RO must consider 
all of the evidence of record and re-
adjudicate the Veteran's claims of 
service connection.  With regard to a 
psychiatric disorder, when the RO/AMC 
reviews and readjudicates the claims, 
it must make a specific finding as to 
whether or not the Veteran was engaged 
in combat within the meaning of 38 
C.F.R. 3.304(d) as well as review any 
evidence obtained reflecting diagnoses 
of anxiety, depression, or any other 
mental disorder, in order to determine 
if there is evidence suggesting that, 
if the Veteran has any mental disorder 
other than PTSD, it was caused by any 
incident of active service.  If any of 
the benefits sought on appeal remains 
denied, the Veteran must be provided a 
supplemental statement of the case.  He 
must be afforded a reasonable time for 
response.  Thereafter, if indicated, 
the case should be returned to the 
Board for the purpose of appellate 
disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran and his representative are hereby reminded that 
it is his responsibility to report for any examinations and 
to cooperate in the development of the claim.  The 
consequences for failure to report for a VA examination 
without good cause may include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that the Veteran does 
not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should 
also be indicated whether any notice that was sent was 
returned.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




 Department of Veterans Affairs


